Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 14, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158060(46)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  TRACY C. BRICKEY and BRANDY                                                                                         Justices
  BRICKEY,
            Plaintiffs-Appellees,
                                                                    SC: 158060
  v                                                                 COA: 337448
                                                                    Lenawee CC: 16-005615-NI
  VINCENT LAVON McCARVER and
  CR MOTORS OF ADRIAN, INC.,
             Defendants-Appellants.
  ______________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the time
  for filing their reply is GRANTED. The reply submitted on September 10, 2018, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 14, 2018

                                                                               Clerk